956 F.2d 1167
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In the Matter of Kenneth LITTON;  Lani Litton, Debtors.Kenneth LITTON;  Lani Litton, Appellants,v.Connie E. RICHARDSON;  Everett D. Richardson, Appellees.
No. 91-15045.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 13, 1992.Decided March 6, 1992.

Before SCHROEDER, REINHARDT and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
The decision of the bankruptcy appellate panel, BAP.  No. EC-90-1268-RMeP, is affirmed on the grounds stated in its well-reasoned opinion.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3